DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filled 14 March 2022 has been entered. Claims 1, 4-5, 7, 13-16, 19, 21-22, 25, 27-28, and 32-33 are pending in this application and examined herein. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/NZ2017/050144, filed on 11/03/2017.

Drawings
The drawings were received on 14 March 2022.  These drawings are acceptable.

Status of Previous Claim Rejections/Objections
The objections to claims 1, 4, 5, 13, 19, and 22 are withdrawn in view of the changes to claim 1, 4, 5, 13, 19, and 22.
The rejections under 35 U.S.C. 112(b) to claims 1, 4-5, 7, 13-16, 19, 21-22, 25 and 27-28 are withdrawn in view of the amendments to claims 1, 4, 13, 19, 21, 25, and 27.

Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16: “claim1” should read “claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 recites the limitation "the depleted media" in lines 4 and 6 of step (f).  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention in the claim of a “depleted media”. Correction is required.
Claim 4 recites the limitation "the depleted media" in steps b) and d). Neither claim 4 nor parent claim 1 explains how a depleted media solution is produced, creating ambiguity. The Examiner notes claim 4 further recites the condition that “when a depleted media is present” one or more additional components are added to the depleted media, but does not disclose how one would determine when a depleted media is present or what factors lead to its presence, making the claim further ambiguous in scope. Correction is required.
Claim 7 recites the limitation "the depleted media" in step b). There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention in the claim or parent claim 1 of a “depleted media”. Correction is required.
Claim 7 recites the limitation "at least 25%" in lines 2 and 3. The limitation is indefinite as no basis is provided (ex. volume, weight, moles) for how an amount of at least 25% of the barren solution or depleted media is determined. Correction is required.
Claim 19 recites the limitation "at least 60%" in lines 2 and 3. The limitation is indefinite as no basis is provided (ex. volume, weight, moles) for how an amount of at least 60% of the barren aqueous solution is determined. Correction is required.
Claim 32 recites the limitation “cultivated the a microorganism” in lines 1-2. The use of both the “the” and “a” articles renders ambiguous whether the claim refers to a microorganism as disclosed in parent claim 1, or a separate microorganism altogether. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 13-14, 16, 19, 21-22, 28, and 32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kleid (US 5162105 A).
Regarding claim 1, Kleid teaches processes to recover and reconcentrate gold from its ores with microorganisms (a method of recovering a target metal; Title), forming a cyanide ion-containing culture; contacting the cyanide ion-containing culture with gold ore, causing production of gold ion-cyanide ion complexes (Abstract) where Kleid further defines the culture to be an aqueous solution comprising one or more species of reproducing microorganisms (Col. 9 lines 3-4), reading on dissolving target metal from a solid feedstock material with a lixiviant to form a pregnant aqueous solution containing target metal ions as the culture containing gold ion-cyanide ion complexes represents a pregnant aqueous solution. Kleid further teaches biosorption of said complexes to said culture (contacting the microorganism with the pregnant aqueous solution such that at least a portion of the target metal ions biosorb to the microorganism, wherein the microorganism becomes metal laden; Abstract). Kleid further teaches in one embodiment, the gold-containing microorganisms may be separated from culture to form a sludge layer and an aqueous solution (the pregnant aqueous solution becomes a barren solution, substantially separating the metal laden microorganism from the barren solution; Col. 8 lines 38-41, Claim 7 f.). Kleid further teaches the gold may be recovered from the culture (Col. 8 lines 37-38), in Example 6 after separation of the bacterial culture from the gold ore, the bacterial culture was then clarified by centrifugation, dried at room temperature, ashed at 500 °C to produce solid material, heated to 100 °C with concentrated hydrochloric and nitric acid, filtered, then filtered and dried at 100 °C, obtaining gold (recovery of the target metal from the metal laden microorganism; Col. 26 lines 31-44, 55). Kleid further teaches separating gold containing microorganisms from a culture to form a sludge layer comprising microorganisms and an aqueous solution; and recycling the aqueous solution to the culture of step (a) (claims 7-8), where in step (a) at least one microorganism species is cultured (wherein at least a portion of the barren solution is returned to step (a) to be used as lixiviant for dissolving the target metal; claims 7a, 8a).
Regarding claims 4 and 5, Kleid teaches recycling the aqueous solution to the microorganism cultivating step (claims 7-8), where cyanide ion is formed (one or more additional components are added to the barren solution such that it can act as a lixiviant, one or more additional components are selected from… cyanide; claims 7a, 8a).
Regarding claim 7, Kleid teaches the barren solution is returned to the microorganism cultivating step (Col. 23 lines 1-15, claims 7-8), where one of ordinary skill would understand that all of the barren solution is recycled, as there is no teaching within Kleid that suggests only a certain fraction of barren solution is returned, or that returning too much solution should be avoided.
Regarding claim 13, Kleid teaches in Example 6 a 5 ppm gold-containing bacterial culture was separated into cultures of 250 ml and 500 ml (Col. 26 lines 20-22) which were clarified by centrifugation (Col. 26 lines 31-32). The supernatant media left over from the centrifugation for the 250 mL sample contained 118 µg of gold (0.59 ppm) (wherein the barren aqueous solution contains less than 1 ppm of the target metal; Col. 26 lines 56-57).
Regarding claim 14, Kleid teaches in Example 6 that from the 250 ml ore treated culture of 5 ppm gold (Col. 26 lines 20-22), 68.5 µg of gold were obtained from the bacteria (228 ppm) (Col. 26 lines 54-56). As this represents an increase in concentration factor of gold of 45.6 times, Kleid reads on wherein the concentration factor of the target metal from the pregnant aqueous solution to the microorganism is greater than 5. 
Regarding claim 16, Kleid teaches in Example 6 after separation of the bacterial culture from the gold ore, bacterial culture was then clarified by centrifugation, dried at room temperature, ashed at 500 °C to produce solid material, heated to 100 °C with concentrated hydrochloric and nitric acid, filtered, then filtered and dried at 100 °C, obtaining gold (wherein the target metal is gold; Col. 26 lines 31-44, 55).
Regarding claim 19, Kleid teaches in Example 6 250 mL of bacterial culture is clarified by centrifugation (Col. 26 lines 31-32), and that 118 µg of gold was contained within the clarified media separated from the bacterial culture at a concentration of 0.59 ppm (Col. 26 lines 56-57). Dividing the quantity of gold by the concentration of gold and converting units, one finds that the quantity of clarified media separated is equal to 200 mL. As 200 mL of clarified solution being obtained signifies a separation of 80% of the solution from the original 250 mL of bacterial culture, Kleid reads on wherein the separation step includes centrifugation and removal of the barren solution wherein at least 60% of the barren aqueous solution is removed.
Regarding claims 21-22, Kleid teaches that the dried biomass is ashed and the gold recovered (wherein the recovery step includes burning or chemical dissolution of the metal laden microorganism to desorb the target metal; Col. 7 lines 65-66). The Examiner notes that claim 22 only further defines option a) of claim 21, and while Kleid does not teach option a) of contacting with a condition triggering desorption of target metal from the microorganism, as options a) and b) are recited in the alternative, Kleid reading on alternative b) reads upon claim 22 as well, as Kleid teaches one of the options listed in the alternative in the parent claim for performing the recovery step.
Regarding claim 28, Kleid teaches processes to recover and reconcentrate gold from its ores with microorganisms (wherein the solid feedstock material is any one or more of an ore, a tailing, or e-waste; Title).
Regarding claim 32, Kleid teaches the cultivation of the microorganisms used (Col. 18 line 62 – Col. 19 line 3) in a growth media (Col. 26 line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kleid as applied under 35 U.S.C. 102 to claim 1 above, and further in view of Drobot (US 4293333 A), hereinafter Drobot .
Regarding claim 15, Kleid does not teach a length of time to contact the pregnant aqueous solution with the microorganism.
Drobot teaches a process for microbiological recovery of metals (Title), from aqueous media containing metal in solution, including the steps of contacting an aqueous medium with fungus for a period of time sufficient to allow the fungus to extract metal in a water-insoluble form from the solution (Abstract), where the batch exposure time for incubation and metals removal in the recovery tank may range from 4 to 48 hours (Col. 5 lines 66-68). Drobot further teaches the present invention provides a simple, relatively low-cost method for recovering metals present in solutions (Col. 1 lines 18-20).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the batch exposure time of 4 to 48 hours of Drobot in the biosorption of Kleid, as Kleid does not teach a length of time to contact the pregnant solution with the microorganism, and one of ordinary skill would look to the art to determine an appropriate time to perform said step. The Examiner notes one of ordinary skill would recognize that the 4 to 48 hour biosorption of pregnant solution is readily incorporated into Kleid by controlling the time ore is left in solution for the same length of time as Kleid teaches the creation of the pregnant solution in situ by lixiviating ore, and Kleid teaches the biosorption of gold complex from the solution to quickly follow its creation. Using the 4 to 48 hour biosorption would have been further obvious as Drobot teaches recovering metal simply and at low cost.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kleid as applied to claim 1 under 35 U.S.C. 102 above, and further in view of Volesky et al (US 4769223 A), hereinafter Volesky.
Regarding claims 21-22, Kleid teaches recovery of gold from the microorganism (Col. 8 lines 37-38), and that it is preferred that the organisms are alive when biosorption is caused in the process of this invention (Col. 24 lines 29-31) and recycling living microorganism from the settling pond to the culture (claims 7-8), but does not teach option a) of a recovery step in claim 21 based on the use of a condition that triggers desorption of the target metal.
Volesky teaches a biosorbent for gold (Title) where there is provided a process for the selective extraction of gold from aqueous solution or suspension which comprises contacting an aqueous solution or suspension containing gold, with a biomass (Col. 2 lines 27-31). Volesky further teaches a combination of thiourea and ferric ammonium sulfate is preferably used as the eluant, and can be used to release gold from the biomass which allows for high recovery of gold with the least possible damage to the biosorbent properties of the biomass (Col. 3 lines 54-63). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the use of thiourea and ferric ammonium sulfate to release gold from biomass as taught by Drobot into the method of Kleid in order to recover greater quantities of gold and minimize damage to the biosorbent properties of the biomass. Doing so would have been further obvious as Kleid teaches a preference for keeping the microorganism alive and recycling of living microorganisms after biosorption, and as Drobot teaches the eluant to minimize damage to the biosorbent properties of the biomass, using the eluant of Drobot would allow for additional desorbed living microorganisms to be recovered for further gold extraction, reducing the amount of microorganism cultivation required to sustain the process, reducing cost.
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kleid as applied under 35 U.S.C. 102 to claim 1 above, and further in view of Drobot, Gold In Minerals And The Composition Of Native Gold, hereinafter Gold in Minerals, and evidentiary reference NCBI Taxonomy Browser Aureobasidium, hereinafter NCBI.
Regarding claims 25 and 27, Kleid teaches the suitability of ascomycetes (members of the taxonomical division Ascomycota) for practicing the invention (Col. 2 lines 42-59). Kleid does not teach wherein the pregnant solution includes at least one further metal or that a target metal is selectively biosorbed over the further metal.
Gold in Minerals teaches that gold ore often contains nickel (page 1, Abstract, paragraph 1).
Drobot teaches in Example 1, Black Mycelium (Col. 6 lines 40-43), i.e. Aureobasidium (Col. 2 lines 30-32), was contacted with 200 mL of acidic test solution (Col. 6 lines 51-57), the acidic test solution being comprised of water-soluble metal salts containing gold and nickel (Col. 6 lines 35-40). Drobot further teaches in Table I that the acidic test solution contains 0.47 mg/L of Au and 6.5 mg/L of Ni, and that 95.5% of Au and 16.9% of Ni is recovered by the Black Mycelium (Col. 7 Table I). From the concentrations of Au and Ni in the acidic test solution and the test volume of 200mL, one finds 0.094 mg of Au and 1.3 mg of Ni respectively to have been contained in the 200 mL test volume. Further, using the percent recoveries of Au and Ni in the Black Mycelium, one finds that 0.08977 mg of Au and 0.2197 mg of Ni respectively were recovered in the fungus, and mass ratio of Au to Ni in the acidic test solution was 0.0723:1 while the mass ratio of Au to Ni in the fungus was 0.4086:1 in the fungus, representing a 5.651 times increase in the mass ratio of Au to Ni. Considering Au to be the target metal and Ni the further metal, Drobot reads on wherein the microorganism preferentially biosorbs the target metal over the further metal in the biosorption step such that the mass ratio of target metal to further metal in the microorganism increases by a factor of at least 2 when compared to the mass ratio in the pregnant solution in claim 25, and wherein the further metal is nickel in claim 27. 
NCBI teaches Aureobasidium to be a member of the taxonomical division Ascomycota.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the Aureobasidium fungi taught by Drobot as the microorganism of Kleid, as Kleid teaches a member of the division Ascomycota should be used as the microorganism, and one of ordinary skill would look to the art to find a suitable member of the division to use. Doing so would have been further obvious as Gold in Minerals teaches the presence of impurities such as nickel to be commonly found in gold ores, and Drobot teaches Aureobasidium to be selective of gold over nickel, with the benefit of recovering a purer gold product.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kleid as applied to claims 32 under 35 U.S.C. 102 above, and further in view of Low-cost harvesting of microalgae biomass from water, hereinafter Low-Cost Harvesting.
Regarding claim 33, Kleid teaches the use of two different microorganisms for the production of cyanide ions and for biosorption (Col. 23 lines 18-26), and that the standing crop in micro-algal cultures is of a dilute nature (150-700 mg/L) (Col. 22 lines 38-42), which one of ordinary skill would recognize limits the amount of biosorption that can occur. Kleid does not teach the separation of cultivated microorganism from the growth media.
Low-Cost Harvesting teaches the harvesting of algae by filtration with various fabric filters (pg. 3 paragraph 2), obtaining harvested algae and a filtrate (separating cultivated microorganism from the growth media to give a depleted media and cultivated microorganism; pg. 3 paragraphs 2-3, pg. 5 paragraphs 1-2, figure 3). Low-Cost Harvesting further teaches the for most algae sizes commonly found in water and wastewater samples, efficient harvesting is achieved using stretch-cotton fabric material, and the cost per sq. meter per kg of algae per cubic meter of water would be ≤ £0.15 (pg. 9-10 “Conclusion” section). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to harvest cultivated microorganism by separating it from growth media as taught by Low-Cost Harvesting for the cultivation of the microorganism capable of biosorbing of Kleid in order to increase the concentration of biosorbing microorganism added to the biosorption step by adding a concentrated harvested microorganism, predictably increasing the biosorption rate and the amount of gold recovered in the biosorbing microorganism. It would have been further obvious that the separation of cultivated microorganism from growth media must occur before the biosorption step in order to benefit from the increased concentration of biosorbing microorganism and not be bound by the dilute concentration of unseparated microorganism in growth media taught by Kleid. Doing so would be further obvious as the biosorbing microorganism would be added in a form devoid of any nutrients, byproducts, etc. that exist in the growth media, reducing the possibility for interfering chemical reactions and the physical hinderance due to presence of additional molecules during the biosorption reactions between microorganism and gold complexes, further improving gold recovery in the biosorbing microorganism.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Reference claim 1 discloses an optional dissolution step which when performed represents the same step (a) in the instant application. Although the copending claims do not disclose returning a portion of barren solution or depleted media to be used as a lixiviant, Kleid teaches separating gold containing microorganisms from a culture to form a sludge layer comprising microorganisms and an aqueous solution; and recycling the aqueous solution to the culture of step (a) (claims 7-8), where in step (a) at least one microorganism species is cultured (wherein at least a portion of the barren solution is returned to step (a) to be used as lixiviant for dissolving the target metal; claims 7a, 8a). It would have been obvious to one of ordinary skill to recycle barren solution in order to minimize water use and recover any additional gold left in the separated solution. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Reference claim 1 discloses an optional dissolution step which when performed represents the same step (a) in the instant application. Although the copending claims do not disclose returning a portion of barren solution or depleted media to be used as a lixiviant, Kleid teaches separating gold containing microorganisms from a culture to form a sludge layer comprising microorganisms and an aqueous solution; and recycling the aqueous solution to the culture of step (a) (claims 7-8), where in step (a) at least one microorganism species is cultured (wherein at least a portion of the barren solution is returned to step (a) to be used as lixiviant for dissolving the target metal; claims 7a, 8a). It would have been obvious to one of ordinary skill to recycle barren solution in order to minimize water use and recover any additional gold left in the separated solution.
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same concentration of target metal in a barren solution and concentration factor of target metal from the pregnant aqueous solution to the microorganism, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same time for a biosorption step, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same gold target metal, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the reference application recites the same options for a separation step and claim 10 of the reference application discloses the same 60% removal of barren aqueous solution as d) of instant claim 19, and reference claims 9-10 are dependent claims of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same options for a recovery step, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same options for a metal desorbing condition, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same presence of a further metal and preferential biosorption of the target metal over the further metal, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same choices of target metal, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/344,398 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same solid feedstocks, and is presumed to be a dependent claim of reference claim 1 (reference claim 21 is currently in improper dependent form upon cancelled claim 14) which in view of Kleid renders obvious instant claim 1 as described supra. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/756,679 (reference application) in view of Kleid. 
Although the copending claims do not disclose returning a portion of barren solution or depleted media to be used as a lixiviant, Kleid teaches separating gold containing microorganisms from a culture to form a sludge layer comprising microorganisms and an aqueous solution; and recycling the aqueous solution to the culture of step (a) (claims 7-8), where in step (a) at least one microorganism species is cultured (wherein at least a portion of the barren solution is returned to step (a) to be used as lixiviant for dissolving the target metal; claims 7a, 8a). It would have been obvious to one of ordinary skill to recycle barren solution in order to minimize water use and recover any additional gold left in the separated solution. The Examiner notes that while the reference claim 1 refers to recovery of metal specifically from electronic waste, this is a narrower limitation than the broad recovery of metal in the instant claim 1, as the presence of a species in a reference claim anticipates the genus. See MPEP § 804 (II) B. 
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/756,679 (reference application) in view of Kleid. 
Although the claims at issue is not identical, they are not patentably distinct from each other because the claim of the reference application recites the same concentration of target metal in a barren solution and concentration factor of target metal from the pregnant aqueous solution to the microorganism, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/756,679 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same choices of target metal, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of copending Application No. 16/756,679 (reference application) in view of Kleid. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recites the same options for a separation step and portion of barren solution removed, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra. 
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/756,679 (reference application) in view of Kleid. 
Although the claims at issue is not identical, they are not patentably distinct from each other because the claim of the reference application recites the same methods of performing the recovery step, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/756,679 (reference application) in view of Kleid. 
Although the claims at issue is not identical, they are not patentably distinct from each other because the claim of the reference application recites non-target metal, analogous to further metal in the instant claim, and the target metal is preferentially biosorbed over the non-target/further metal which remains in the barren solution, and is a dependent claim of reference claim 1 which in view of Kleid renders obvious instant claim 1 as described supra.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Kleid fails to disclose the use of a lixiviant, Kleid teaches the use of a cyanide producing microorganism to first produce a cyanide-ion solution (Col. 8 lines 17-22), wherein the cyanide-ion solution is brought into contact with gold ore, producing gold ion-cyanide complexes (Col. 8, lines 23-25). The Examiner notes therefore, that Kleid does not teach using the cyanide producing microorganism to directly leach gold from ore in place of a lixiviant, but instead teaches the use of a cyanide producing microorganism to produce a cyanide-ion solution in situ, wherein the cyanide-ion solution extracts gold from the ore and produces gold ion-cyanide complexes by dissolution (Col. 1 lines 10-15), not the microorganism itself. The Examiner notes that the steps of cyanide being brought into contact with the ore, and producing a gold-cyanide complex dissolved in solution clearly show the cyanide to act as a lixiviant. The Examiner further notes only afterwards the gold-ion cyanide complex is biosorbed by a microorganism (Col. 8 lines 25-27), further highlighting the distinct cyanide lixiviating step. This is further supported as Kleid teaches the microorganism used to produce cyanide and to biosorb the gold may be altogether different species, wherein one is used to optimally produce the cyanide lixiviant, and another is used to effectively biosorb the gold-cyanide complex produced (Col. 23 lines 18-21), showing the cyanide producing microorganism to have no role in the actual recovery of gold, only the production of the cyanide lixiviant.
Regarding applicant’s argument that Kleid does not enable the dissolution and recovery of gold from a solid feedstock, Kleid expressly teaches the invention is for recovering gold from gold ore using microorganisms (Col. 8 lines 15-17). The Examiner further notes, that Kleid teaches that gold which has been solubilized by cyanide can only exist in solution for short periods of time and cannot migrate substantial distances before it is rendered insoluble (Col. 24, lines 15-20), and therefore the microorganism used to perform bioleaching must be able to do so very quickly before the gold can no longer be biosorbed (Col. 24, lines 20-24). As such, the Examiner notes that the results of Experiment 6 are not surprising, as the KAu(CN)2 solution is not created in situ in the presence of the biosorbing microorganism, but is fed as a premade solution (Col. 26 lines 16-18), and would therefore not be expected to be biosorbed in any significant quantity by the microorganism. This is in turn supported by the findings of Example 6, where the sample solution of 500 mL contains 5 ppm, (2.5 mg overall) of gold in the form of KAu(CN)2, but has extremely limited biosorption of gold into the culture, with only 28.9 µg of gold (1.156% of the gold in solution) ending up in the culture (Col. 26 lines 54-60). The 250 mL solution, besides its smaller volume and accordingly total content of 1.25 mg of gold in the form of the sparingly biosorbable KAu(CN)2, only differs in the addition of 20 g of gold ore (Col. 26 lines 21-26), which adds an undisclosed quantity of additional gold, with all other parameters and treatment steps kept identical. The 250 mL solution however, produces a culture containing 68.5 µg of gold (Col. 26 lines 54-56). The Examiner notes that as the treatment steps and parameters other than the addition of gold ore (and removal of the spent ore) are identical for the two processes, it reasonably follows that approximately 1.156% of the gold in the solution is biosorbed by the culture in the 250 mL sample. This however, only accounts for 14.45 µg of the recovered gold in the 250 mL culture, indicating that the remaining 54.05 µg biosorbed into the culture was obtained from the gold ore, proving gold to be dissolved and recovered from the solid feedstock, as originally asserted by Kleid (Col. 8 lines 15-17). The Examiner further notes that Example 6, in combination with the aforementioned teaching that gold-cyanide complexes are only able to be biosorbed for short periods of time, appears to be performed to emphasize that gold is recovered from solid ore, and cannot be recovered efficiently from premade gold cyanide solutions, rather than to disprove Kleid’s own invention. The Examiner notes that while Kleid does not account for all of the gold that is added in the KAu(CN)2 form prior to the introduction of ore and the recovery of gold, Kleid does teach the evaporation and filtration of the supernatant solution for example, which may account for the lost gold, and in either case would not explain the much greater recovery of gold in the culture for the 250 mL case over the 500 mL case. 
Regarding applicant’s argument that Kleid is unlikely to form a barren solution depleted of target metal ions, and the presence of nearly twice as much gold in the supernatant solution in Example 6, the examiner notes that a “barren solution”, lacking any special definition from the applicant is the instant application, is read upon by any solution less rich in the target metal than the pregnant aqueous solution with respect to claim 1. As Kleid teaches the recovery of target metal from the solution by biosorption by the microorganism, it follows that the solution in turn becomes “barren” relative to its previous concentration, even if a substantial portion of the gold remains in the solution. The Examiner further notes even for the instant claim 13 which requires the barren solution to contain less than 1 ppm of target metal, Kleid teaches concentrations of 0.59 ppm for the supernatant solution left after the biosorption step, reading on the claim even if the supernatant contains nearly twice as much gold as the dried and burned culture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733



/VANESSA T. LUK/Primary Examiner, Art Unit 1733